Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo López y Corrada Del Río.
Distinto a lo resuelto en la sentencia emitida por una pluralidad del Tribunal, a la luz del Derecho y la doctrina moderna, el contrato de capitulaciones matrimoniales otor-gado en Maryland por la Sra. Elaine E. López Torres y el Sr. Juan Alberto González Vázquez, previo a su enlace, es válido en Puerto Rico.
I
En su proyección de stare decisis la controversia novel específica consiste en resolver si un contrato de capitula-ciones matrimoniales suscrito por domiciliados puertorri-queños en documento privado —en una jurisdicción que permitía esa forma para dicho negocio jurídico— tiene aquí eficacia. La cuestión atañe interpretar el Art. 11 del Código Civil, 31 L.P.R.A. sec. 11 (denominado estatuto formal),(1) a *251la luz de su Art. 1273 (31 L.P.R.A. see. 3557),(2) que exige el requisito de escritura pública para las capitulaciones matrimoniales. También el estatuto personal, Art. 9 del Có-digo Civil, 31 L.P.R.A. sec. 9,(3) que rige sobre “[l]os dere-chos y deberes de familia, o al estado, condición y capaci-dad legal” de los domiciliados en Puerto Rico.
No existe controversia sobre el contenido de las capitu-laciones matrimoniales. Las disposiciones sustantivas del contrato de capitulaciones otorgado en Maryland se ajus-tan al Derecho puertorriqueño. Es más, los otorgantes hi-cieron constar en las cláusulas mismas del contrato que el régimen matrimonial que allí establecían se regiría por el Derecho puertorriqueño. Tampoco hay discrepancia en cuanto a que la forma de las capitulaciones no fue de escri-tura pública y que el documento nunca fue elevado a esa categoría ni protocolizado en Puerto Rico. No está en dis-puta el domicilio de ambos, ni que se divorciaron en Puerto Rico. La única controversia inmediata ante nos recae sobre la validez del contrato, otorgado de acuerdo con las formas del estado de Maryland, a la luz del Art. 11 de nuestro Código Civil, supra. Dependiendo del resultado subsistiría dirimir en sus méritos la alegación de la demandante Ló-pez Torres de que su consentimiento estuvo viciado.
Antes de entrar de lleno en el análisis sobre la interac-ción de los preceptos mencionados, es menester aclarar ciertos términos y hacer ciertas distinciones en torno a los conceptos matrimonio y régimen matrimonial. El término matrimonio “tiene dos acepciones jurídicas: una se refiere *252al ‘estado’ o ‘relación conyugal’ (matrimonio in facto esse) y la otra, al ‘acto’ de celebración por el cual se establece ese estado (matrimonio in fieri)”(4) Ambas acepciones nos conciernen.
Por la primera, el matrimonio tiene una dimensión personal y otra patrimonial. Los cónyuges, por virtud de su vínculo, se deben mutuamente la cohabitación, la fideli-dad, la protección y el mutuo auxilio,(5) siendo estos debe-res físicos y sentimentales los efectos personales del matrimonio.
Pero los cónyuges, también por su enlace, constituyen un régimen de bienes, de deberes y derechos patrimonia-les, régimen éste, cualquiera que sea, el principal efecto patrimonial del matrimonio. Nuestro Código Civil esta-blece que, en ausencia de pacto, el régimen económico matrimonial será la sociedad legal de gananciales(6) Permite, sin embargo, la constitución de un régimen alterno me-diante el previo otorgamiento de un contrato de capitula-ciones matrimoniales(7) Sobre dichas capitulaciones, he-mos resuelto que los futuros cónyuges podrán
... optar por: (1) la separación de bienes pero con participa-ción en las ganancias; (2) la sociedad de gananciales, para lo cual basta con guardar silencio y no estipular nada o estipu-larlo expresamente, que tampoco está prohibido; (3) renunciar al régimen legal de gananciales; (4) la total separación de bie-nes, o (5) elegir cualquier otro régimen que combine estas posi-bilidades, siempre que no infrinja las leyes, la moral o las bue-nas costumbres. Domínguez Maldonado v. E.L.A., 137 D.P.R. 954, 964 (1995).
Toda esta vertiente afecta el contenido, el “fondo”, del matrimonio. El matrimonio, sin embargo, es manifiesta-mente un acto jurídico contractual a la vez que institucio-*253nal, revestido de un gran interés público. Como contrato, tiene una dimensión dual sustantiva y formal. Su dimen-sión sustantiva remite a los deberes entre los cónyuges, a los requisitos de capacidad y consentimiento de los contra-yentes, a las prohibiciones estatuidas en cuanto al tipo de régimen que rige la sociedad conyugal, como es vedar capi-tulaciones que atenten contra las leyes, la moral y las bue-nas costumbres,(8) la prohibición de constituir una socie-dad universal,(9) entre otras.
El matrimonio tiene también una dimensión formal, en cuanto a la ceremonia de celebración y las personas auto-rizadas para hacerlo, entre otras. Los domiciliados en Puerto Rico, no importa dónde contraigan matrimonio, de-berán atenerse a las leyes puertorriqueñas que regulan el contenido de la institución, por razón del llamado “estatuto personal”, consagrado en el citado Art. 9 de nuestro Código Civil, 31 L.P.R.A. sec. 9.(10) No podría, por ejemplo, un do-miciliado puertorriqueño ya casado acudir a un país donde se permita la poligamia para contraer matrimonio con una segunda esposa. En cuanto a sus formalidades, sin embargo, tendría que cumplir con las solemnidades del lugar donde lo contrae para que sea válido.
Se pone así de manifiesto la segunda distinción que in-teresa resaltar: la que distingue entre el fondo y la forma de un negocio jurídico. Apoco reflexionemos, el contrato de capitulaciones matrimoniales ofrece también esta dicoto-mía entre fondo y forma. Como todo contrato, responde a tres (3) elementos fundamentales: consentimiento de las partes, causa y objeto. La causa de un contrato de capitu-*254laciones matrimoniales es siempre el matrimonio mismo; a falta de matrimonio, el contrato carece de causa y es nulo.(11) Su objeto, de más está decir, es la relación patrimonial que establece entre los cónyuges, las donaciones que se hagan entre sí, así como aquellas otras disposicio-nes que allí consten.
Pero el contrato de capitulaciones matrimoniales es formal y solemne; lo que es decir, primero, que requiere una forma determinada para ser válido y, segundo, que ésta forma sea una escritura pública otorgada ante notario. Este requisito condiciona la misma existencia del negocio jurídico. Por lo tanto, en matrimonios contraídos en Puerto Rico, no puede haber capitulación válida otorgada al am-paro de la ley puertorriqueña que no conste en escritura pública. Al amparo de nuestro ordenamiento, una capitu-lación en Puerto Rico otorgada en documento privado es una contradicción en términos; simplemente no existe. Le falta un requisito esencial, pero por su esencialidad no deja de ser formal. El defecto recae sobre la forma, no el fondo del documento.
Sin embargo, ¿qué de un contrato capitular otorgado al amparo de otra legislación? Se ha de gobernar, en cuanto a su forma, por la legislación del territorio donde se otorga. ¿Y qué de su contenido, de las disposiciones sustantivas que determinan el régimen económico que ha de regir el matrimonio? A ellas les aplica la ley de los otorgantes del contrato, por razón del estatuto personal.
II
Aclarados estos conceptos, abordamos el problema de la forma. La realidad es que en torno a los contratos forma-les, se presenta la interrogante: ¿qué derecho ha de regir —no la dimensión sustantiva de un negocio jurídico que el *255ordenamiento considera suficientemente importante como para calificar de solemne— sino su dimensión formal, aquella que diferencia este contrato de los ordinarios?
El estatuto formal permite contestar esta interrogante. La regla que encarna —locus regit actum (el lugar rige el acto), también llamada lex loci actus (la ley del lugar de los actos)— “establece el principio de que en el otorgamiento de un acto o contrato en una jurisdicción extranjera las partes deben cumplir con todas las formas y solemnidades exigidas por las leyes de ese lugar”. Vda. de Ruiz v. Registrador, 93 D.P.R. 914, 921 (1967). Véase, también, Armstrong v. Armstrong, 85 D.P.R. 404, 410-414 (1962).
La norma locus regit actum debe su existencia a conflic-tos sobre contratos formales o solemnes, fuere la solemni-dad requerida en el foro extranjero o en el patrio(12) Un contrato que se considerare meramente consensual en am-bas jurisdicciones no presentaría problemas al juzgador en cuanto a las formalidades que debieron enmarcar su constitución. No habría, en ese caso, formalidad que problematizar. Sólo le competería al juzgador dilucidar si hubo consentimiento de las partes contratantes, objeto so-bre el cual establecer la obligación y causa que la justificare. Huelga mencionar que estos tres (3) requisitos —consentimiento, objeto y causa— son los elementos sus-tantivos, de fondo, del negocio jurídico contractual.

No entran, por definición, en la esfera de competencia del estatuto formal.

El estatuto formal sólo aplica a actos jurídicos en los que la forma importa, del mismo modo que el derecho penal sólo aplica a actos que conllevan pena, el ambiental a actos que injieran en el medio ambiente y el mercantil a actos realizados en el mercado. Resolver que es inválido en Puerto Rico el contrato privado de capitulaciones otorgado *256en Maryland de acuerdo con la forma exigida en ese estado(13) equivale a derogar implícitamente el estatuto formal.
H-1 HH H-4
Previo a la enmienda que sufrió el título preliminar del Código Civil español en 1974, la doctrina española no ha-bía decidido de manera contundente si las capitulaciones matrimoniales otorgadas por nacionales españoles en el extranjero habían de regirse, en cuestión de forma, por el derecho patrio o el del lugar del otorgamiento. Reconoce-mos que todos los tratadistas consideran indispensable para la existencia misma del contrato capitular que se otorgue en escritura pública. (14) Tan categórico dictamen, sin embargo, se ha referido, en casi la totalidad de las si-tuaciones, a capitulaciones otorgadas en suelo nacional es-pañol por nacionales españoles.(15) Se ha discutido muy poco el supuesto de nacionales españoles que capitulan en el extranjero sin establecer un domicilio conyugal fuera de España. La omisión es comprensible; el caso, admitimos, es poco usual.
Del mismo modo, la discusión del Art. 11 del Código Civil, 31 L.P.R.A. sec. 11 —que, previo a la reforma de 1974, era idéntico al nuestro— y de la norma locus regit actum, *257los tratadistas iberos se ciñen a la aplicabilidad de la norma a los “testamentos, contratos y demás instrumentos públicos” en forma general, abordando en contadas ocasio-nes el tema de las capitulaciones. También este trasfondo es comprensible, ya que son esas figuras las que se men-cionan explícitamente en el estatuto. Pero la comprensibi-lidad de la omisión no abona a nuestro análisis.
El reputado intemacionalista Adolfo Miaja de la Muela indica que “[e]n cuanto a la forma [del contrato de capitu-laciones matrimoniales], la regla locus regit actum se apli-cará en ocasiones con carácter obligatorio y otras faculta-tivamente, pero si se refieren a las capitulaciones de bienes inmuebles, habrá que tener presentes las leyes del país donde estén situados, especialmente a efecto de publicidad y de oponibilidad contra terceros”(16) Apunta así a una dis-tinción muy importante —entre formas de existencia y for-mas de publicidad— constante en la doctrina. Consiste en diferenciar las condiciones formales que se requieren para la existencia de un negocio jurídico, de aquellas que se pi-den para su inscripción y constancia en un registro. El tes-tamento ológrafo es ilustrativo: exige exiguas formalidades para su existencia, pero requiere su protocolización para que sus disposiciones relativas a bienes inmuebles sean inscribibles en el Registro de la Propiedad. No se trata aquí de una excepción a la regla locus regit actum, sino de una remisión al estatuto real, Art. 10 del Código Civil, supra, en materia estrictamente registral.
Otros autores españoles que discuten el matrimonio y su régimen económico a la luz del derecho internacional privado, también hacen manifestaciones generosas en cuanto a la forma de los actos realizados por nacionales españoles en el extranjero.(17)
*258Es interesante la propuesta de Elisa Pérez Vera, enmar-cada en el Art. 11 revisado del Código Civil español.(18) Ella explica que las capitulaciones están sometidas, en princi-pio, a la regla locus regit actum, pero que se exceptúan de esa norma por el segundo párrafo del Art. 11 español(19) que no tiene correspondencia en Puerto Rico. Sólo aplican las solemnidades españolas por razón de un estatuto explícito. Aún así, sostiene Pérez Vera, quedan controver-sias en torno a la aplicabilidad extraterritorial de las so-lemnidades que impone la ley nacional ante la posible falta *259de correspondencia de instituciones entre el derecho nacio-nal y el extranjero.
Lo expuesto nos revela una lección: si en España hay dificultad al comparar la naturaleza, función y competen-cia de un funcionario autenticador nacional, como es un notario, con las instituciones extranjeras, más aún ha de haberla en Puerto Rico, debido a nuestras relaciones con Estados Unidos, donde hay una concepción tan distinta del contrato, de los regímenes matrimoniales y del notariado. Sin embargo, esta discrepancia no es razón para obviar la regla de locus regit actum, sino de reafirmar su relevancia.
Para hacer patente la discrepancia, basta repetir nues-tras palabras en In re Colón Muñoz, 131 D.P.R. 121, 127-129 (1992):
En apretada síntesis, el notario latino es aquel profesional del Derecho que ejerce una función pública que consiste en reci-bir, interpretar y dar forma legal a la voluntad de las partes, dar fe de los hechos, redactar los instrumentos adecuados a ese fin, conferirles autenticidad, conservar los originales de éstos y expedir copias que den fe de su contenido. En dicha función el notario puertorriqueño representa la fe pública y la ley para todas las partes. ...
En su función pública ejerce la fe pública notarial, la cual conlleva un doble contenido, a saber: (1) en la esfera de los hechos, la exactitud de lo que el notario ve, oye o percibe por sus sentidos, y (2) en la esfera del Derecho confiere autenticidad y fuerza probatoria a las declaraciones de voluntad de las par-tes en el instrumento público redactado conforme a su juicio sobre los preceptos del ordenamiento jurídico para la validez y eficacia del acto o contrato formalizado, y sobre la identidad y capacidad de las partes.
El notario del “common law”, por el contrario, no es un jurista o abogado y su función se limita al reconocimiento y autentica-ción de firmas. Este tipo de notario existe en los países siguien-tes: Estados Unidos, Gran Bretaña, Australia, Nueva Zelandia, *260Canadá (excepto Quebec), India, Malasia, Singapur, Hong Kong y Nigeria, entre otros. (Énfasis suplido y en el original.)
Frente al notario latino que opera en Puerto Rico, el notario del common law es jurídicamente incapaz de otor-gar la misma fe pública, autenticidad y fuerza probatoria a los documentos que suscribe.
La labor principal de los notarios estadounidenses es preve-nir el fraude al verificar la identidad de las personas que pres-tan juramentos y hacen reconocimientos [acknowledgements] en documentos a emplearse dentro de los Estados Unidos. Es-tos notarios no están autorizados a preparar documentos lega-les de tipo alguno excepto en el estado de Louisiana, donde los notarios siguen la práctica del derecho civil, y en Puerto Rico, donde los notarios tienen que ser abogados. Los documentos de notarios de Estados Unidos no pueden ser aceptados en países extranjeros ni les es nunca concedido el rango de instrumento público. (Traducción nuestra y citas omitidas.(20)
Es imposible, por lo tanto, otorgar una escritura pública —tal como la conocemos en nuestro ordenamiento— ante un notario de la tradición del common law en Estados Unidos.
IV
El campo de la doctrina científica está, pues, dividido y lo ha estado por buen tiempo. Ante esta discrepancia, osa-remos una proyección histórica de los artículos que nos conciernen. El Art. 1273 de nuestro Código Civil ya men-cionado, se tomó del Art. 1321 español, pero éste no es invención de los codificadores iberos. El origen de la exi-gencia moderna de escritura pública en el otorgamiento de capitulaciones matrimoniales proviene, en última instan-cia, del Código Civil francés de 1804 (el llamado Code Napoleon), que consignaba en su Art. 1394 el requisito que *261aún prevalece en nuestro ordenamiento. Merece considera-ción, entonces, la interpretación que la doctrina francesa ha dado a esta área del Derecho.
Los juristas franceses, contrario a los españoles, han discutido extensamente la aplicación de la regla locus regit actum a las capitulaciones matrimoniales otorgadas por sus nacionales en el extranjero. Su veredicto ha sido a favor de la norma de derecho internacional privado.(21) De interés particular es la postura asumida por Marcel Pla-niol:
Conforme al derecho común de los actos jurídicos, el contrato antenupcial está sujeto a la regla locus regit actum; pero, toda vez que es facultativa, cuando las partes sean de una misma nacionalidad, pueden legalmente celebrar sus convenciones matrimoniales según la forma establecida por su ley personal. El contrato entre dos franceses, celebrado en país extranjero, podrá redactarse, por tanto, en la forma francesa, si las partes lo hacen ante el agente diplomático o el cónsul francés, o en la forma auténtica dispuesta por la ley extranjera, o aún por do-cumento privado, si la ley local lo admite. (Énfasis suplido)(22)
Para 1927, en el Instituí de Droit International, se de-batía aún la relación entre el Art. 1394 del Código Civil francés y la regla locus regit actum. La posición victoriosa, planteada por Weiss y Audinet, declaró la aplicación de locus regit actum al contrato de capitulaciones matrimo-niales, de manera facultativa, salvo disposición expresa de la ley nacional proyectando sus requisitos formales extraterritorialmente(23) Pero las discusiones doctrinales, *262aunque muy importantes en el plano científico, eran, desde hace casi un siglo, doblemente académicas: los tribunales franceses habían resuelto desde 1816 que un contrato de capitulaciones matrimoniales otorgado por franceses en el extranjero mediante documento privado era válido en Francia si esa forma estaba autorizada por la ley del lugar del otorgamiento(24)
Así, la jurisprudencia y la doctrina francesa se han de-clarado unánimemente a favor de locus regit actum en ma-teria de capitulaciones matrimoniales. No sólo han decla-rado la aplicabilidad de esta norma, sino también la han entendido como facultativa(25)
Las formas del contrato de capitulaciones matrimoniales se determinan por la ley del lugar donde el contrato es otorgado, conforme a la máxima locus regit actum, tomándose cuenta eventualmente su carácter facultativo. La pregunta que más se ha planteado consiste en saber si la exigencia de escritura pú-blica no dependería del estatuto personal. Se ha resuelto a favor de la aplicación de la ley local conforme a las soluciones generales admitidas en la competencia de dicha ley: la ley local decide si el contrato debe ser notarizado(26) (Traducción y én-fasis nuestros.)
V
A nivel internacional e interregional la doctrina tam-bién se ha orientado hacia un consenso que favorece la regla locus regit actum. La Convención de 14 de marzo de 1978 sobre el derecho aplicable a los regímenes patrimo-niales del matrimonio —aprobada en la 13ra Conferencia *263de la Haya de Derecho Internacional Privado y en efecto desde el 1ro de septiembre de 1992— requiere sólo la cons-tancia de fecha cierta y firma de las partes como criterio universal para la validez de un contrato de capitulaciones matrimoniales. Cumplidos estos requisitos mínimos, se exige que la forma del contrato “cumpla con la ley interna aplicable al régimen patrimonial del matrimonio, o a la ley interna-del lugar donde se otorgue”. Los futuros cónyuges también pueden estipular cuál ley ha de aplicar, mediante pacto expreso que se atenga a la misma forma que las capitulaciones. Sólo la “incompatibilidad manifiesta con el orden público” puede negar la aplicación de la normativa de la Convención. (27) La Convención, por supuesto, sólo es obligatoria entre los países que la ratifiquen y esto no ha ocurrido con respecto a España (por razón de las recientes enmiendas al Código Civil, que excluyen esta normativa), o a Estados Unidos (por razón de la complejidad de su dere-cho interno). La Convención demuestra, sin embargo, la dirección que ha tomado el derecho internacional privado en las últimas décadas.
En Estados Unidos, en cuanto a conflicto de leyes inter-estatal, la ruta ha sido la misma, pero el mecanismo distinto. Más que establecer normas sobre conflictos de le-yes interestatales se ha intentado homogeneizar la legisla-ción de los distintos estados en cuanto a los contratos de capitulaciones matrimoniales. En 1983, la National Conference of Commissioners on Uniform State Laws (N.C.C.U.S.L.) aprobó y recomendó el Uniform Premarital Agreement Act (U.P. A. A.). Su segundo artículo requiere que una capitulación matrimonial conste por escrito y esté fir-mada por ambas partes.(28) Establece también que el con-*264trato no tendrá otra causa (consideration) que el matrimo-nio mismo. (29) Al día de hoy, la mitad de los estados(30) y el Distrito de Columbia han adoptado el proyecto. La urgen-cia del proyecto se dramatiza en su Prefatory Note, que cita la movilidad de la población entre los estados norteameri-canos como un agravante del problema de aplicabilidad de los contratos prematrimoniales.
VI
Los tratadistas de derecho internacional privado apun-tan al orden público internacional como concepto regente de la materia de conflicto de leyes. Para Batiffol, existe un orden público internacional, formado de las directrices que constituyen el conjunto de relaciones entre los estados y entre los ciudadanos de esos estados. En este orden se dan múltiples relaciones personales y comerciales entre indivi-duos de diversos domicilios y nacionalidades. Miaja de la Muela, a su vez, reconoce que este orden internacional se enfrenta a veces, en la mente del juzgador, al orden público nacional, sufriendo el mayor el embate del menor, en ma-nos de un juez parcializado —acaso inevitablemente— a favor de sus propias leyes. Es entonces el tráfico comercial entre diversas naciones, el logro cultural que ha represen-tado el cosmopolitismo, la coexistencia e interrelación en-tre individuos, que queda mancillada. No hay duda que pueden haber normas extranjeras tan aberrantes a la moral de nuestro pueblo que no admitan su aplicabilidad por *265nuestros tribunales, pero “existe también coincidencia en-tre los cultivadores del Derecho internacional privado en considerar como sumamente peligrosa esta facultad en tribunales naturalmente inclinados a seguir el camino de me-nor esfuerzo, la aplicación de sus propias leyes materiales”. (31)
Ya antes declaramos que “[l]e sería muy difícil a una persona alejada de su país en ciertas ocasiones, cumplir con todos los requisitos legales de su derecho patrio, por-que la persona ante quien se va a realizar un acto o con-trato desconoce totalmente esas exigencias, y en otras, por-que el ordenamiento jurídico donde se desea efectuar el otorgamiento no dispone de los mecanismos jurídicos for-males adecuados o no es capaz de proveer los medios nece-sarios para que el otorgamiento se ajuste a las exigencias de las leyes de su nación”. (Enfasis suplido.) Vda. de Ruiz v. Registrador, 93 D.P.R. 914, 921-922 (1967).
En materia de testamentos otorgados por nacionales puertorriqueños en el extranjero, ámbito también al al-cance de la norma locus regit actum, hemos asumido una postura muy distinta a la hoy planteada por la pluralidad del Tribunal. En Cabrer v. Registrador, 113 D.P.R. 424, 433-434 (1982), declaramos que “para que se inscriba en Puerto Rico un testamento otorgado fuera de esta jurisdic-ción, compete a la parte interesada en ello acreditar que se cumplieron en su otorgamiento las formas y solemnidades requeridas por las leyes del lugar de su otorgamiento. Vda. de Ruiz v. Registrador, [supra]; Esteves, Comisionado v. Registrador, 43 D.P.R. 7 (1932); Rojas, Randall & Co. v. El Registrador, 27 D.P.R. 21 (1919). No hacerlo constituye un defecto subsanable según se resolvió en este último caso”.
También la ley inmobiliaria se muestra más tolerante en cuanto a la inscripción de negocios jurídicos otorgados en el extranjero que transmiten títulos de bienes inmue-bles sitos en Puerto Rico. Explica el Art. 46 de la Ley Hi-*266potecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2209, que “[l]os documentos otorgados fuera de Puerto Rico podrán ser inscritos si reúnen los requisitos siguientes”, entre los que se enumera, el “[q]ue en el otorgamiento se hayan observado las formas y solemnidades del territorio o país donde se han verificado los actos o contratos, o las de Puerto Rico”, “[q]ue el documento contenga la legalización y demás requisitos necesarios para su autenticación en Puerto Rico” y “[q]ue dicho documento haya sido protocoli-zado por un notario en Puerto Rico si para su eficacia no requiere trámite judicial”(32)
Ante la posición de avanzada asumida por este Tribunal, en torno a la validez de los testamentos otorgados fuera de Puerto Rico, y la normativa de la Ley Hipotecaria y del Registro de la Propiedad con respecto a la inscripción de los negocios jurídicos realizados en el exterior, no se justifica hacer una excepción en el caso de las capitulacio-nes matrimoniales. Si bien éstas revisten un alto interés público, también los otros negocios jurídicos gozan de tal interés. El mercado de inmuebles —que tiene enormes re-percusiones para el desarrollo y la planificación económica del país— y el régimen testamentario —que constituye uno de los principales modos de transmitir la propiedad en nuestro sistema y, a la par, repercute en la esfera familiar, a nivel privado, y tributaria a nivel público— tienen tanto interés público como el régimen matrimonial. ¿A qué res-ponde entonces el trato más que preferente que la mayoría del Tribunal hoy da a este último negocio jurídico?
No hemos de ser tan nacionalistas en la aplicación de nuestro Derecho como para favorecer a los que incumplen *267con las formas extranjeras, si son más estrictas, y condenar a los que las cumplen, sólo si son más laxas que las nuestras. Ciertamente, en apariencia, nuestro ordena-miento plantea un fraccionamiento del negocio jurídico. Pero esta contrariedad, que es más técnica que sustancial, queda subordinada ante la imposibilidad que enfrenta un domiciliado puertorriqueño al tratar de cumplir con formas y solemnidades inexistentes en el lugar donde al momento ubica. Esta imposibilidad, génesis de la regla locus regit actum, se reitera a diario en nuestra isla y en el extranjero; nos aconseja mesura al extender nuestro Derecho más allá de sus playas.
Entendemos deferencialmente, que la invalidación de las capitulaciones otorgadas por los comparecientes López Torres y González Vázquez, es una aplicación inoficiosa de un insularismo jurídico extremo. A la luz del verdadero significado y alcance del estatuto formal, confirmaríamos la sentencia del Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Salas Soler y Negroni Cintrón, Jueces).

 “Las formas y solemnidades de los contratos, testamentos y demás instru-mentos públicos, se rigen por las leyes del país en que se otorguen.
“Cuando los actos referidos sean autorizados por funcionarios diplomáticos o consulares de los Estados Unidos en el extranjero, se observarán en su otorgamiento las solemnidades establecidas por las leyes de los Estados Unidos.
“No obstante lo dispuesto en esta sección y en la anterior, las leyes prohibitivas concernientes a las personas, sus actos o sus bienes, y las que tienen por objeto el orden público y las buenas costumbres, no quedarán sin efecto por leyes o sentencias *251dictadas, ni por disposiciones o convenciones acordadas en países extranjeros.” 31 L.P.R.A. sec. 11.


 “Las capitulaciones matrimoniales y las modificaciones que se hagan en ellas habrán de constar por escritura pública, otorgada antes de la celebración del matrimonio.
“Se exceptúan de esta regla los bienes que se hallen en las condiciones a que se refiere la see. 3560 de este título.” 31 L.P.R.A. see. 3557.


 “Las leyes relativas a los derechos y deberes de familia, o al estado, condición y capacidad legal a las personas, obligan a los ciudadanos de Puerto Rico, aunque residan en países extranjeros.” 31 L.P.R.A. see. 9.


 R. Serrano Geyls, Derecho de Familia de Puerto Rico, San Juan, Ed. U.I.A., 1997, Vol. I, pág. 87.


 Art. 88 del Código Civil, 31 L.RR.A. see. 281.


 Art. 1295 del Código Civil, 31 L.P.R.A. see. 3621.


 Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551.


 Art. 1268 del Código Civil, 31 L.P.R.A. see. 3552.


 Art. 1568 del Código Civil, 31 L.P.R.A. see. 4323.


 No hay controversia sobre la aplicabilidad del estatuto personal al contenido del matrimonio, del régimen matrimonial o del contrato sobre bienes con ocasión del matrimonio (capitulaciones matrimoniales).
Los conflictos jurisdiccionales en cuanto a la sustancia del negocio jurídico con-cluido en el extranjero se resuelven, si de personas y bienes muebles se trata, me-diante el estatuto personal, y si de inmuebles, mediante el estatuto real. Art. 10 de nuestro Código Civil, 31 L.P.R.A. sec. 10.


 Art. 1278 del Códigp Civil, 31 L.P.R.A. see. 3562.


 Para el origen de la doctrina, consultar B. de Sassoferrato, Bartolus on the Conflict of Laws (Joseph Henry Beale, trad.) Connecticut, Hyperion Press, págs. 17-18.


 El estado de Maryland sólo dispone que serán válidos los contratos entre cónyuges relativos a “alimony, support, property rights, or personal rights”. Ann. Code of Md., sec. 8-101 (1999). No establece mayores requisitos de forma que los de los contratos en general. Por lo tanto, no se requería siquiera la firma de los compa-recientes ante notario para la validez de las capitulaciones.


 Sin pretensión de agotarlos, véanse: J. Castán Tobeñas, Derecho Civil español común y foral, 12ma ed., Madrid, Ed. Reus, 1994, T. 5, Vol. I, págs. 348-349; J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. 9, págs. 196-211; J. Puig Brutau, Fundamentos del Derecho Civil, Barcelona, Ed. Bosch, 1967, T. IV, Vol. I, págs. 407-412; Q.M. Scaevola, Código Civil Comentado, 2da ed., Madrid, Ed. Reus, 1967, T. XXI, págs. 226-245.


 El debate se centra en el aparente conflicto entre el Art. 1278 del Código Civil español (Art. 1230 nuestro) que da eficacia a los contratos cualquiera que sea su forma, y el Art. 1321 del Código Civil español (Art. 1273 nuestro), que exige una escritura pública para las capitulaciones matrimoniales. Esta fue la única controver-sia que decidió la jurisprudencia española en la sentencia del Tribunal Supremo de 10 de junio de 1912. No se resolvió la aplicabilidad del principio de locus regit actum.


 A. Miaja de la Muela, Derecho Internacional Privado, 9na ed., Madrid, Ed. Atlas, 1982, Vol. 2, págs. 364-365.


 Hay excepciones y a ambos lados de la polémica. Sostiene Manuel De Lasala Llanas, del lado más hostil a la norma de locus regit actum, que dicha regla no aplica, inter alia, a “las capitulaciones matrimoniales, en el caso a que se contrae el *258artículo 1.321 del Código Civil”. Atribuye la exclusión a una “excepción legal” funda-mentada en la exigencia de “formalidades especiales para asegurar la autenticidad de aquellos actos o contratos que deban producir efecto respecto a terceros, y, por consiguiente, son leyes de orden público”. M. De Lasala Llanas, Sistema español de Derecho Civil internacional e interregional, Madrid, Ed. Rev. Der. Privado, 1933, pág. 31.
J.R. de Orúe y Arregui, en Manual de Derecho Internacional Privado, 3ra ed., Madrid, Ed. Reus, 1952, págs. 748-749, atribuye la excepción a la regla de locus regit actum a la citada Sentencia de 1912 del Tribunal Supremo español, a nuestro juicio erróneamente, pues no fue esa la controversia allí resuelta.


 “Por su parte, la forma del contrato se encuentra sometida, en principio, a la regla general locus regit actum, recogida en el artículo 11, párrafo l.° del Código Civil, con carácter facultativo, así como las conexiones alternativas (nacionalidad común y ley rectora del contenido) que en el mismo se consagran. Ahora bien, no hay que olvidar que el párrafo 2.° del artículo 11 establece que «si la ley reguladora del contenido de los actos y contratos exigiere para su validez una determinada forma o solemnidad, será siempre aplicada, incluso en el caso de otorgarse aquéllos en el extranjero». Lo que significa, en el tema que nos ocupa, que cuando la ley española rija el fondo del contrato sobre bienes con ocasión del matrimonio, el artículo 1.321 y conexos (tanto del Código Civil como del Código de comercio) recibirán proyección internacional por incorporar requisitos formales ineludibles.
“No obstante, si atendemos a la finalidad perseguida tanto por la exigencia de escritura pública como por la necesaria inscripción registral, la noción de equivalen-cia de las instituciones debe permitir la remisión a cada derecho interno la tarea de concretar los medios necesarios y suficientes para alcanzarla. En efecto, de lo que se trata, en suma, es de establecer niveles razonables de certeza acerca de la fecha de otorgamiento y de la identidad de las partes; óptica desde la que puede resultar insuficientes la norma material inserta en el Convenio de la Haya citado, a tenor de la cual, con independencia de las disposiciones establecidas por la ley rectora de la forma, el contrato en cuestión será siempre objeto de un escrito fechado y firmado por los dos esposos (arts. 12 y 13 del Convenio).” (Citas omitidas.) E. Pérez Vera, Derecho Internacional Privado, Madrid, Ed. Tecnos, 1980, pág. 206.
Discutiremos más adelante la Convención de la Haya de 14 de marzo de 1978 sobre el derecho aplicable a los regímenes patrimoniales del matrimonio.


 De más está decir que el segundo párrafo del Art. 11, al que se refiere la profesora Pérez Vera, no tiene correspondiente en Puerto Rico, donde mantenemos la redacción anterior a la reforma española de 1974.


 J.E. Seth, Notaries in the American Colonies, 32 John Marshall L. Rev. 863, 885-886 (1999).


 Laurent discrepa, negando la aplicabilidad del principio de locus regit actum tanto a las capitulaciones como a los demás contratos solemnes, remitiendo las pri-meras a la ley del país de los futuros cónyuges —o, en caso de ser de distintas nacionalidades, a la ley del marido— y los segundos al lugar de radicación de los bienes objetos del contrato. Atribuye su tesis, en extremo radical y restrictiva, al “interés social”. Su posición, sin embargo, era minoritaria. G. Wiederkehr, Les Con-flits de Lois en Matiére de Régime Matrimonial, París, Ed. Dalloz, 1967, págs. 240-241.


 M. Planiol y G. Ripert, Tratado práctico de Derecho Civil francés (Mario Díaz Cruz, trad.), La Habana, Ed. Cultural, 1938, Vol. 8, pág. 126.


 Wiederkehr, op. cit., pág. 241. El legislador español optó en 1974 por hacer expresa esa aplicación. El puertorriqueño no se ha manifestado de ese modo.


 Tribunal de grande instance, París, Sentencia de 11 de mayo de 1816. Los tribunales franceses han reiterado esta jurisprudencia en 1828, 1832, 1855, 1865, 1887, 1896, 1922 y 1973. Cf. H. Batiffol y P. Lagarde, Droit International Privé, 7ma ed., París, Librairie Generate de Droit et Jurisprudence, 1983, pág. 376; Y. Lous-souam, Droit International Privé, pág. 500; Planiol y Ripert, op. cit.; Repertoire de Droit Civil (Emmanuel Vergé y Georges Ripert, eds.), París, Ed. Droit, 1951, pág. 948; Wiederkehr, op. cit., pág. 242.


 Así también nuestra jurisprudencia ha entendido la aplicación del Art. 11 del Código Civil, supra. Vda. de Ruiz v. Registrador, 93 D.P.R. 914, 921-923 (1967).


 Batiffol y Lagarde, op.cit., pág. 376.


 Convención sobre el derecho aplicable a los regímenes patrimoniales del matrimonio (Núm. XXV de la 13ma Conferencia de la Haya de Derecho Internacio-nal Privado, 14 de marzo de 1978, Arts. 12, 13 y 14).


 “Pormalities. Apremarital agreement must be in writing and signed by both parties. It is enforceable without consideration.” Uniform Premarital Agreement Act, section 2 (N.C.C.U.S.L., 1983).


 “Section 2 also restates what appears to be the almost universal rule regarding the marriage as consideration for a premarital agreement.” Uniform Premarital Agreement Act, Comments on section 2.


 Arizona, Arkansas, California, Connecticut, Delaware, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Maine, Montana, Nebraska, Nevada, New Jersey, New Mexico, North Carolina, North Dakota, Oregon, Rhode Island, South Dakota, Texas, Utah y Virginia.
El estado de Maryland no lo ha hecho aún, pero su normativa en cuanto a las capitulaciones matrimoniales es aún menos exigente que la propuesta por el Uniforn Premarital Agreement Act (U.P.A.A.).


 Miaja de la Muela, op. cit, Vol. 1, pág. 342.


 Ateniéndonos a estas disposiciones, un contrato de capitulaciones matrimo-niales otorgado en el extranjero en el que se transfieran títulos sobre bienes inmue-bles sitos en Puerto Rico podría entrar al Registro de la Propiedad si se cumplen los requisitos de la Ley Hipotecaria al constatar que se cumplieron las formalidades requeridas en el lugar del otorgamiento y al protocolizar el contrato de capitulacio-nes por un notario puertorriqueño. Como el contrato de capitulaciones matrimonia-les que tenemos ante nos no contiene traspaso de título inmobiliario alguno, no surgen problemas de publicidad registral al no haber sido notarizado.